Case: 20-11256     Document: 00515819375         Page: 1     Date Filed: 04/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 13, 2021
                                  No. 20-11256                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Larry Reynolds,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-391-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Larry Reynolds was charged in an order to show cause with criminal
   contempt of court, in violation of 18 U.S.C. § 401, which arose from his
   conduct in bankruptcy proceedings involving a company that he owned and




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11256      Document: 00515819375           Page: 2   Date Filed: 04/13/2021




                                     No. 20-11256


   managed. He now appeals the district court’s order of detention pending
   trial. See 18 U.S.C. § 3142.
          This court has recently become aware that Reynolds pled guilty to the
   contempt charge on February 10, 2021. He was then sentenced to six
   months’ imprisonment on March 24, 2021. Because Reynolds’ pending
   appeal only seeks review of his pretrial detention, his subsequent conviction
   and sentencing has rendered this appeal moot as there is no longer any relief
   that this court can grant. United States v. Ramirez, 145 F.3d 345, 356 (5th Cir.
   1998); United States v. O’Shaughnessy, 772 F.2d 112, 113 (5th Cir. 1985).
          Accordingly, Reynolds’ appeal is DISMISSED as MOOT.
          APPEAL DISMISSED.




                                          2